      Case 1:18-cv-02075-JEJ-EBC Document 105 Filed 07/23/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMAR TRAVILLION,                              :     Civil No. 1:18-CV-2075
                                               :
      Plaintiff,                               :     (Chief Judge Jones)
                                               :
v.                                             :     (Magistrate Judge Carlson)
                                               :
PENSYYLVANIA DEP’T. OF                         :
CORRECTIONS, et al.,                           :
                                               :
      Defendants.                              :


                            MEMORANDUM ORDER

      This is a civil rights action brought by Jamar Travillion, a state inmate. There

are two motions pending in this case, a second motion to appoint counsel, (Doc. 103),

and a motion to modify the case management schedule. (Doc. 104).

       With respect to the second motion to appoint counsel, the district court

recently denied a similar motion, finding that:

      [U]pon consideration of Plaintiff’s motion (Doc. 91) to appoint counsel,
      and it appearing that Plaintiff’s remaining claims have an arguable basis
      in law and fact (Doc. 81),1 and it appearing from the amended complaint
      (Doc. 32), and the progression of the litigation thus far and Plaintiff’s
      skilled approach to the litigation, including his thorough and organized
      pending motion to appoint counsel, that he is capable of properly and
      forcefully prosecuting his claims, and that, despite his contentions to the
      contrary, discovery with respect to his remaining claims implicates
      neither complex legal or factual issues, nor requires factual investigation
      incapable of being conducted by the Plaintiff or the testimony of expert
      witnesses, see Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993)
      (listing factors relevant to request for counsel), and it being well-
      established that there is no constitutional or statutory right to counsel in
                                           1
      Case 1:18-cv-02075-JEJ-EBC Document 105 Filed 07/23/21 Page 2 of 2



      a civil case, Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002);
      Parham v. Johnson, 126 F.3d 454, 456–57 (3d Cir. 1997); Tabron, 6 F.3d
      at 153–54, and that district courts have broad discretion to determine
      whether to appoint counsel under 28 U.S.C. § 1915, it is hereby
      ORDERED that the motion (Doc. 91) is DENIED.

      (Doc. 92).

Finding that the circumstances have not materially changed since Travillion

previously sought counsel, for the reasons previously stated by the district court this

motion to appoint counsel, (Doc. 103) is DENIED without prejudice to renewal at

some future date.

      The plaintiff’s motion to amend the case management schedule, (Doc. 104) is

GRANTED as follows:

      Fact discovery deadline:                       September 20, 2021

      Dispositive motion deadline:                   October 20, 2021

      So ordered this 23d day of July 2021.


                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          2
